 

Exhibit 10.1

ASSIGNMENT AND ASSUMPTION OF

LEASE

This Assignment and Assumption of Lease (“Agreement”) is made this 29th day of
July, 2014, by and between SCIQUEST, INC., a Delaware corporation, as assignor
(“Assignor”) and TRIALCARD INCORPORATED, a North Carolina corporation, as
assignee (“Assignee”).

WITNESSETH

WHEREAS, Duke Realty Limited Partnership, an Indiana limited partnership,
(“Original Landlord”) as predecessor-in-interest to ERGS II REO Owner, LLC, a
Delaware corporation (“Landlord”), and Assignor entered into that certain Office
Lease dated May 17, 2005, as amended by that certain First Amendment dated
February 21, 2008, that certain Second Amendment dated February 27, 2008, that
certain Third Amendment dated October 20, 2010, that certain Fourth Amendment
dated June 6, 2011, and that certain Fifth Amendment dated October 3, 2011, and
that certain Sixth Amendment to Office Lease Agreement dated February 8, 2012,
and that certain Seventh Amendment to Lease entered into contemporaneously with
this Agreement (collectively, the “Lease”), in which Original Landlord leased to
Assignor and Assignor leased from Original Landlord, premises that have been
expanded from time to time in the building located at 6501 Weston Parkway, Cary,
North Carolina 27513 (the “Building”), and currently consist of approximately
60,503 rentable square feet known as Suite 100 and Suite 200 and are shown on
the floor plan attached hereto as Exhibit “A” and by this reference incorporated
herein (the “Premises”);

WHEREAS, subject to the terms of this Agreement, Assignor desires to assign all
its right, title and interest in the Lease to Assignee, and Assignee desires to
accept such assignment and assumed the obligations of Assignor under the Lease;
and

WHEREAS, Assignee leases from Landlord other space in the Building pursuant to
that certain Office Lease Agreement dated August 26, 2002, as the same has been
amended from time to time (“Assignee’s Existing Space”).

NOW, THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, receipt and sufficiency of which is
acknowledged by the parties, Assignor and Assignee agree as follows:

1.     Terms.  All capitalized terms not otherwise defined in this Agreement
shall have the meanings ascribed to them in the Lease.

2.      Assignment.  Assignor hereby assigns and transfers all its right, title
and interest in the Lease to Assignee to have and to hold the same from August
4, 2014 (the “Effective Date”), through the end of the Lease Term (the
“Assignment Term”), subject to all the terms, covenants, conditions and a
provisions contained in this Agreement and the Lease.

3.      Acceptance.  Assignee accepts the Assignment and assumes and agrees to
perform, throughout the Assignment Term as a direct obligation to Landlord, all
of the terms, covenants, conditions, obligations, agreements and provisions
under the Lease on the part of “Tenant” to be kept (including, without
limitation, as the same relate to parking and the supplemental HVAC related to
the Premises that is located in the server room), as though the Assignee were
the original signatory to the Lease as the tenant thereunder, subject to the
amendments set forth herein.  Without limiting the generality of the foregoing,
throughout the Assignment Term, Assignee shall make all payments of Minimum
Annual Rent, Additional Rent and all other sums when due under the Lease in
accordance with the terms of the Lease and shall send the same directly to
Landlord as provided in the Lease.  Assignee agrees to look solely to Landlord
for the performance of all of Landlord’s obligations under the Lease, including,
without limitation, the provision of services.  Assignee acknowledges that it
has been provided with and has reviewed a copy of the Lease.

4.      Early Access.  Following execution of this Agreement, Assignor shall
allow Assignee reasonable access to the Premise to inspect the FF&E (as defined
below) to determine the working condition of such FF&E.  Assignor shall give
Assignee or its designees access to the Premises four (4) weeks prior to the
Effective Date for the purpose of preparing the Premises for Assignee’s
occupancy.  During any such early access pursuant to this Section 4, Assignee
may not conduct any of its normal business operations from the Premises and
Assignor will still have the right to occupy the Premises.  Any such early
access pursuant to this Section 4 shall be coordinated through Assignor’s
facilities manager and shall be made in a manner that minimizes disruption to
Assignor’s continued use and occupancy of the Premises and activities in
vacating the Premises in anticipation of delivering the same to
Assignee.  Except as provided herein, Assignee’s early access pursuant to this
Section 4 shall be under all of the terms and conditions of this Agreement and
the Lease, including, without limitation, the obligation for Assignee to
maintain insurance as required by the Lease.

 

--------------------------------------------------------------------------------

 

5.      Conditions of Assignment.  This Agreement is conditioned upon and shall
not be effective until (i) Landlord, Assignor and Assignee execute and deliver
to Landlord that certain Landlord Consent, and (ii) Landlord and Assignor enter
into that certain Seventh Amendment to Lease being negotiated contemporaneously
with this Agreement.  

6.      Security Deposit.  Prior to August 4, 2014, Assignee shall deposit
$42,744.46 with Landlord to be held as the Security Deposit under the Lease.  

7.      Premises Rent Prepayment.  Assignor shall pay to Assignee an amount
equal to $20,098.20 (the “Additional Rental Adjustments Payment Prepayment”) as
an estimate of the amount of Additional Rental Adjustments Payments due and
payable during the period between August 1, 2014, and January 31, 2017 (the
“Additional Rental Prepayment Period”).  In the event that the actual amounts of
Additional Rental Adjustments Payments due and payable during such Additional
Rental Prepayment Period, in the aggregate, exceed the Additional Rental
Adjustments Payment Prepayment and Assignee is required to pay Landlord any such
difference, Assignor shall reimburse Assignee any such amounts of Additional
Rental Adjustments Payments paid to Landlord pursuant to the Lease in excess of
the Additional Rental Adjustments Payment Prepayment for such Additional Rental
Prepayment Period within fifteen (15) days of Assignee’s written demand and
reasonable documentation that such amounts were due and paid and applicable to
the period described above.  

Effective as of August 4, 2014, and notwithstanding anything to the contrary in
this Section 7, Assignee shall be solely responsible for the cost of any
Additional Rent not constituting Additional Rental Adjustment Payment,
including, without limitation, any additional services requested from Landlord
(e.g., after hours HVAC, special cleaning services, etc.) that are considered to
be “over and above” the standard full-service amenities provided for in the
Lease.  Any such cost for additional services will not be included in the
calculation of the actual amount of the Additional Rental Adjustments paid by
Assignee under the Lease as set forth above.

8.     Assignor Indemnity.  Assignor hereby agrees to protect, indemnify and
hold harmless Assignee, its legal representatives, successors and assigns from
any and all losses, damages, expenses, fees (including, without limitation,
reasonable attorneys’ fees), court costs, suits, judgments, liability, claims
and demands whatsoever in law or in equity, incurred or suffered by Assignee,
its legal representatives, successors and assigns or any of them arising out of
(i) the failure of the Assignor to observe and perform the obligations of
Assignor contained in this Agreement or (ii) any claims related to the Lease or
a default thereunder by “Tenant” or any claims related to the Premises relating,
in each case, to events, acts or omission occurring or obligations arising prior
to the Effective Date.  

9.     Assignee Indemnity.  Assignee hereby agrees to protect, indemnify and
hold harmless Assignor, its legal representatives, successors and assigns from
any and all losses, damages, expenses, fees (including, without limitation,
reasonable attorneys’ fees), court costs, suits, judgments, liability, claims
and demands whatsoever in law or in equity, incurred or suffered by Assignor,
its legal representatives, successors and assigns or any of them arising out of
or in connection with (i) the failure of the Assignee to observe and perform the
obligations of Assignee contained in this Agreement or (ii) any claims related
to the Lease or a default thereunder by “Tenant” or any claims related to the
Premises relating, in each case, to events, acts or omission occurring or
obligations arising on or after to the Effective Date.

10.   Condition.  As of the Effective Date, Assignee accepts the condition of
the Premises in its current “AS-IS” condition with no representations or
warranties on the part of Landlord or Assignor, express or implied, and no
obligation for Landlord or Assignor to make any improvements, modifications, or
alterations to the Premises.

11.    FF&E.  Assignor hereby quitclaims to Assignee on or after the Effective
Date all of its right, title and interest in and to the furniture, fixtures and
equipment identified on Exhibit “B” attached hereto and by this reference
incorporated herein (the “FF&E”). Assignee accepts the FF&E in its current
“as-is” condition with no representations and warranties from Assignor, express
or implied, and Assignee shall be solely responsible for the FF&E, including,
without limitation, its removal from the Premises, for all periods on or after
the Effective Date. 

12.   Signage.  Assignor shall remove, at is sole cost and expense, its suite
signage and lobby directional signage for the Premises.  Assignee will be
responsible for providing, at its sole cost and expense and subject to
Landlord’s approval, its own building standard suite signage and lobby
directional signage for the Premises.

13.   Broker.  Assignee and Assignor represent and warrant to each other that
each has not engaged a broker in connection with this Agreement, except for
Synergy Commercial Advisors, who has represented Assignor and Assignee, who
shall be paid a commission by Assignor pursuant to a separate agreement.  Each
party agrees to indemnify and hold the other harmless from any and all
liability, loss, cost, claim, damage or expense, including, without limitation,
reasonable attorneys’ fees and costs, arising out of a breach of the
representations set forth in this Section 12.

14.   Notices.  Any notices to be delivered between Assignor and Assignee with
respect to this Agreement shall be in writing and shall be deemed to be duly
given only if sent by (i) personal delivery, or (ii) nationally recognized
overnight delivery service to the addresses set forth below, or to such other
addresses as may be specified by written notice delivered in accordance
herewith.  All

2

--------------------------------------------------------------------------------

 

such notices or communications shall be deemed delivered, given, and received
upon actual receipt (by personal delivery) or when the return receipt therefor
is signed, or refusal to accept the mailing by the addressee as noted thereon by
recognized overnight courier.

 

Assignor:

3020 Carrington Mill Blvd.

 

Suite 100

 

Morrisville, NC 27560

 

Attention:  Jennifer Kaelin

 

 

with a copy
to the following:

3020 Carrington Mill Blvd.

 

Suite 100

 

Morrisville, NC 27560

 

Attention:  Legal

 

 

Assignee:

6501 Weston Parkway

 

Suite 370

 

Cary, North Carolina 27513

 

Attention:  Justin Brewer

 

 

From and after the Effective Date, Landlord shall give any notices to “Tenant”
under the Lease to Assignee at the address set forth above.

15.   Miscellaneous.  This Agreement may be executed in two (2) or more
counterpart copies, all of which counterparts shall have the same force and
effect as if all parties hereto had executed a single copy of this Agreement.
Signed counterparts of this Agreement may be delivered by facsimile or by
scanned image.  This Agreement: (a) shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, successors,
representatives, executors, administrators, transferees and assigns (except as
expressly otherwise provided in the Lease); (b) may only be modified by a
writing executed by the parties hereto; and (c) shall be governed by and
construed in accordance with the laws of the State of North Carolina.  Each
party to this Agreement shall execute all instruments and documents and take
such further action as may be reasonably required to effectuate the purposes of
this Agreement.   The invalidity of any portion of this Agreement shall not have
any effect on the balance hereof. The headings for the various Paragraphs herein
are for reference only and are not part of this Agreement.  Should either party
employ attorneys to enforce any of the provisions hereof, the party losing in
any final judgment agrees to pay the prevailing party all reasonable costs,
charges and expenses, including reasonable attorneys’ fees, expended or incurred
in connection therewith.  

16.   Authority.  Assignor and Assignee each represent and warrant to one
another that: (i) the execution, performance and delivery of this Agreement by
such party does not violate any provision in its Charter or By-Laws, or any
indenture, document, agreement or other instrument that is or may be binding
upon such party, and has been duly and validly authorized and approved by any
required corporate action of such party; (ii) it is their intention that the
obligations of such party under this Agreement be legal, valid, binding and
enforceable against such party in accordance with its terms; and (iii) the
person executing this Agreement on behalf of each such party has the requisite
power and authority to so execute, perform and deliver same.

[Signature Page Follows]

 

 

3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Assignor and Assignee have executed the instrument the date
first above written.

 

ASSIGNOR:

 

SCIQUEST, INC., a Delaware corporation

 

By:

/s/ Jennifer Kaelin

Name:

Jennifer Kaelin

Title:

VP Finance

 

 

ASSIGNEE:

 

TRIALCARD INCORPORATED, a North Carolina corporation

 

By:

/s/ Justin K. Brewer

Name:

Justin K. Brewer

Title:

VP of Accounting and Finance

 

4